Citation Nr: 0700010	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  00-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefit sought.   

In October 2000, the veteran and his spouse presented 
testimony during a hearing before RO personnel; a transcript 
of that hearing is of record. 

This case was before the Board in November 2001.  At that 
time the Board denied the veteran's claim, and the appellant 
appealed to United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  The Veterans Claims 
Assistance Act of 2000, infra, was enacted during the 
pendency of the appeal.  The Board's decision was vacated and 
remanded for reconsideration of the veteran's claims taking 
the new law into more detailed account.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.

The claim for entitlement to service connection for 
entitlement to service connection for a low back disability 
was addressed by a February 1998 rating, and the VCAA was 
enacted during the pendency of the appeal.  The veteran was 
never furnished with an adequate VA letter outlining the 
applicable duty to notify and duty to assist provisions of 
the VCAA.  As such, the veteran should be provided with the 
requisite VCAA letter.  See 38 U.S.C.A. § 5103(a) and (b) 
(West 2002 & Supp. 2005) and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, and 
any other applicable legal precedent.  
Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  The AMC should also 
specifically request that the claimant 
provide any evidence in his/her 
possession that pertains to the claim as 
explicitly required by 38 C.F.R. § 
3.159(b).  38 U.S.C.A. § 5103(a) and (b); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Notice in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and any other any other 
applicable legal precedent should also be 
provided.  A record of the notification 
must be incorporated into the claims 
file.

2.  After undertaking any other 
notification and/or development action 
deemed warranted under VA's duty to 
assist the veteran, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


